DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of processors (e.g. at least one processor) as now claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed, fails to disclose wherein the system “intraoperatively” plans the pedicle screw fixation.  Claim 6 appears to have a similar issue.  Claim 1 is also rejected because the specification, as originally filed, fails to show possession of the claimed limitations of where the processor alone (e.g. without user input) provides an entry point and an insertion endpoint of a pedicle screw and determines an insertion position of the pedicle screw based on spatial coordinates.  While Paragraph [0027] of the PG Publication generally states that information about the entry point and the insertion endpoint may be provided to a clinical decision support system that automatically generates a recommendation location information based on deep learning, artificial intelligence, or medical explainable intelligence, such a disclosure is insufficient to describe the claimed invention in sufficient detail to show that Applicant was in possession of the claimed invention (see MPEP 2163).  Examiner notes that the ability of a person skilled in the art to determine that it is possible to program a processor to perform the claimed functions does not relieve Applicant of the duty to disclose the details of the claimed invention: Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.").  For the purpose of advancing prosecution, Examiner will assume these processing limitations to be met by a computer implementing user input of the defined points and drawing lines.  Claim 6 appears to have the same issue(s).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0241129 to Markey et al. “Markey” in view of U.S. Publication No. 2021/0077047 to Tolkowsky. 
As for Claims 1, 4 and 6, Markey discloses a system and method for planning pedicle screw fixation (Paragraph [0032]) comprising pre-operatively and intra-operatively imaging the patient with, for example a C-arm device (Paragraphs [0035]-[0036] and [0132]) to develop a surgical plan by determining a target position of the implant (e.g. insertion start and end point) and, based on the target position calculating a target insertion location (e.g. entry point) and a target trajectory for properly guiding the pedicle screw into the target position (Paragraphs [0006],  [0037]).  Markey explains that image guidance is established with a navigation (e.g. optical tracking) device (Paragraphs [0038]-[0040]) configured to register the surgical tools with the image guidance system.  Markey also explains that the surgeon may determine an estimated size and/or type of screw (Paragraph [0037]) so that the image guidance system can automatically simulate the project the dimensions of the chosen screw onto each image (Paragraph [0041]).  Markey makes it clear that the aforementioned disclosures are provided by a computing system comprising one or more processors (Paragraph [0043]-[0044]).  
While Markey explains that images views may include conventional planes such as transverse, caudal, sagittal, axial, etc. (Paragraphs [0037]) which would appear to read on the LL and AP images and where the image guidance system may calculate a trajectory for the screw (Paragraph [0121]), it is not clear if the entry point is determined by drawing a line connecting the insertion end point and a center of a pedicle on the AP image OR at a point on a line extended from the insertion endpoint in parallel with a horizontal line of a vertebral body on a LL image as now claimed.
Tolkowsky teaches from within a similar field of endeavor with respect to planning and executing pedicle screw fixation procedures (Abstract; Figs. 4A-B, 12A-B for example) where anteriorposterior (AP) and lateral images are used for planning and executing the screw fixation procedure (Paragraphs [0047]-[0048], [0186] and [0261]).  In one embodiment, the processor is able to draw and display lines as a desired/anticipated insertion path from the target location (e.g. insertion endpoint and entry point) (Paragraphs [0461]-[0464]; Figs. 21A-B).  Tolkowsky also discloses where a planned point (e.g. 235 in Figs. 12A-J, 13B) may represent a skin-level or skeletal portion level incision or entry for the planning path (Paragraphs [0343]-[0344]).  Moreover, Examiner notes that the embodiments shown in Tolkowsky are merely exemplary in nature and one skilled in the art would readily understand that the trajectory lines may be drawn from any desired target(s) including ones in the center of the pedicle and parallel with a horizontal line of a vertebral body in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified Markey’s intraoperative planning system and method to display the trajectory as a line connecting the insertion end point and an entry point with respect to the center of the of a pedicle as described by Tolkowsky in order to enhance the navigation of the pedicle screw by visually representing points that create the desired trajectory.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 5 and 9, Markey explains that the computing system may include a user interface to provide user inputs to the system (Paragraph [0046]).  Examiner notes that one skilled in the art would appreciate that the user may define/redefine targeted points in the planned procedure with the user interface.  In addition, Tolkowsky provides a touchscreen or other user interface devices for input to the processor (Paragraph [0230]).    

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6 and 9 have been considered but are moot in view of the updated grounds of rejection necessitate by amendment.  New 35 U.S.C. 112(a) rejections necessitated by amendment.  Moreover, it should be noted that Applicant’s arguments with respect to a scenario in which the entry point is changed appear to be directed toward an unclaimed embodiment.  In other words, the claim fails to include a step or means to change the entry point.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2009/0124895 to Roden which discloses a C-arm imaging system and method for planning a procedure where user selects the target and skin entry points (Paragraphs [0040]-[0041]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793